Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 5/21/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 5, and 11 have been amended, claims 3, 4, 8-10, and 13-20 have been cancelled, and claims 21-24 are new. Claims 1, 2, 5-7, 11, 12, and 21-24 remain pending in the application.
Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 5/21/21 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.
Drawings
Based on the replacement drawing filed with the Response, the drawing objections raised in the Non-Final office action mailed 1/22/21 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 11, 12, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the phrase “receiving assay data corresponding to a quantitative assay” renders the claim indefinite because it is unclear if the received assay data of claim 5 is the same quantitative assay data received in claim 1 or if it is separate/different quantitative assay data.
Regarding claim 11, the phrase “the potential drug diversion event” renders the claim indefinite because it lacks clear antecedent basis. Specifically it is unclear if “the potential drug diversion event” refers back to “the possible drug diversion event” recited in claim 1 which claim 11 depends upon or if “the potential drug diversion event” is a separate/different drug diversion event.
Regarding claim 21-24, the phrases “a plurality of user identifiers” and “a peer group” render the claim indefinite because it is unclear if it is referring back to the previously recited “plurality of user identifiers” and “peer group” of claim 1 or if “a plurality of user identifiers” or “a peer group” is a separate/additional plurality of user identifiers/peer groups. Further, the phrase “the user” lacks antecedent basis which further renders the claims indefinite.
Claim 21 is nearly identical in language to the following claim limitation of claim 1, which claim 21 depends upon: “for each of a plurality of user identifiers, comparing identified variances associated with the respective user identifier with identified variances associated with a peer group baseline corresponding to the user identifier”. Whereas claim 21 recites “The method of claim 1, further comprising: for each of a plurality of user identifiers, comparing a number of identified variances with a number of identified variances associated with a peer group baseline corresponding to the user.” Because it is unclear how “identified variances” differs from “a 
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 13 are drawn to a method for identifying a variance indicative of a possible drug diversion, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
claim 1 recites:
1. A method comprising: 
providing an automated medication dispensing system; 
receiving medication dispense transaction data for each of a plurality of medication dispense transactions associated with the automated medication dispensing system, the medication dispense transaction data including at least a user identifier, a medication identifier, a patient identifier, and a dispensed amount of a medication associated with the medication identifier; 
receiving electronic health record data corresponding to each of the plurality of medication dispense transactions , the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication; 
for each of the plurality of medication dispense transactions: 
comparing the medication dispense transaction data to the corresponding electronic health record data; 
determining an expected wasted amount of the medication based on the dispensed amount of the medication and the administered amount of the medication; 
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on medication wasted to the automated medication dispensing system during the medication dispense transaction and retrieved from the automated medication dispensing system for purposes of the quantitative assay; 

comparing the dispensed amount of the medication with the administered amount of the medication, the wasted amount of the medication with the expected wasted amount of the medication, and the actual wasted amount of the medication; and 
identifying a variance indicative of the possible drug diversion event for each one of the comparisons if the respective comparison yields a difference that exceeds a respective threshold; 
for each of a plurality of user identifiers, comparing identified variances associated with the respective user identifier with identified variances associated with a peer group baseline corresponding to the user identifier; and 
generating one or more reports including at least one of the results of the comparison, at least one of the plurality of user identifiers and the identified variances associated with the at least one of the plurality of user identifiers.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, identifying a variance indicative of possible drug diversion based on the variety of comparisons when the comparisons exceed a threshold, and creating a report is an observation/evaluation/judgment/analysis that can be performed in the human mind; but for the recitation of generic computer components (i.e. an automated medication dispensing system).  
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2, 5-7, 11, 12, and 21-24 include other limitations for example claim 2 recites further details as to the type of data received, claims 11, 12 recite further details as to how the variance identification is determined when additional/other data is received/used, claim 5 recites further details as to additional data being received, claims 21-24 recite further comparisons between the data received including comparing data associated with a user identifier with an peer group baseline corresponding to the user; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 2, 5-7, 11, 12, and 21-24 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, 
1. A method comprising: 
providing an automated medication dispensing system (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
receiving medication dispense transaction data for each of a plurality of medication dispense transactions associated with the automated medication dispensing system, the medication dispense transaction data including at least a user identifier, a medication identifier, a patient identifier, and a dispensed amount of a medication associated with the medication identifier (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving electronic health record data corresponding to each of the plurality of medication dispense transactions , the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
for each of the plurality of medication dispense transactions (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
comparing the medication dispense transaction data to the corresponding electronic health record data; 
determining an expected wasted amount of the medication based on the dispensed amount of the medication and the administered amount of the medication; 
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on medication wasted to the automated medication dispensing system during the medication dispense transaction and retrieved from the automated medication dispensing system for purposes of the quantitative assay (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving medication waste transaction data associated with the automated medication dispensing system, the received medication waste transaction data indicative of a wasted amount of the medication (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
comparing the dispensed amount of the medication with the administered amount of the medication, the wasted amount of the medication with the expected wasted amount of the medication, and the actual wasted amount of the medication; and 
identifying a variance indicative of the possible drug diversion event for each one of the comparisons if the respective comparison yields a difference that exceeds a respective threshold; 
for each of a plurality of user identifiers, comparing identified variances associated with the respective user identifier with identified variances associated with a peer group baseline corresponding to the user identifier; and 
generating one or more reports including at least one of the results of the comparison, at least one of the plurality of user identifiers and the identified variances associated with the at least one of the plurality of user identifiers.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, identifying a variance indicative of possible drug diversion based on the variety of comparisons when the comparisons exceed a threshold, and creating a report by utilizing a general purpose computer embodying the automated medication dispensing system;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0029], [0041], and [0138]-[0141] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data), medication dispense transaction data, assay data, and medication waste transaction data – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving medication 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 2, 5-7, 11, 12, and 21-24 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a computer including a processor) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0029], [0041], and [0138]-[0141] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0138] discloses that “The techniques 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, identifying a variance indicative of possible drug diversion based on the variety of comparisons when the comparisons exceed a threshold, and creating a report by utilizing a general purpose computer embodying the automated medication dispensing system including a processor;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data), medication dispense transaction data, assay data, and medication waste transaction data – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving medication dispense transaction data associated with an automated medication dispense system”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
The dependent claims 2, 5-7, 11, 12, and 21-24 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claim 2 recites further details as to the type of data received, claims 11, 12 recite further details as to how the variance identification is determined when additional/other data is received/used, claim 5 recites further details as to additional data being received, claims 21-24 recite further comparisons between the data received including comparing data associated with a user identifier with an peer group baseline corresponding to the user; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding the medication dispense transaction and/or the EHR data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).

Therefore claims 1, 2, 5-7, 11, 12, and 21-24 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 11, 12, and 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2011/0161108 to Miller et al. (hereinafter “Miller”) in view of US 2017/0109480 to Vahlberg and further in view of US 8,606,596 to Bochenko.
arding claim 1, Miller discloses a method comprising: 
providing an automated medication dispensing system ([0030] disclose that a dispensing station is provided which includes a processor, interpreted as an automated medication dispensing system per [0041] of Applicant’s originally filed Specification.);
receiving medication dispense transaction data for each of a plurality of medication dispense transactions associated with the automated medication dispensing system ([0030] & [0033] disclose that data regarding a medication transaction is received by a server from a dispensing station, [0084] discloses receiving a plurality of medication dispense transactions), the medication dispense transaction data including at least a user identifier, a medication identifier, a patient identifier, and a dispensed amount of a medication associated with the medication identifier ([0030] & [0033] disclose that information received by the system includes a “User ID”, “name of the drug requested” – interpreted as a medication identifier, “the patient to whom the drug is to be administered”, i.e., a patient identifier, and the dosage, i.e., the dispensed amount see also [0027] disclosing that dosage is the dispensed dosage and Fig. 6 which depicts the medicine and amount dispensed for each transaction); 
receiving additional electronic data corresponding to each of the plurality of medication dispense transactions the medication dispense transaction data (Fig. 10 & [0035] discloses that additional data related to each of the medication dispense transactions are received electronically and [0036] discloses that is used to make the comparison); 
for each of the plurality of medication dispense transactions: 
comparing the medication dispense transaction data to the corresponding additional electronic data ([0035]-[0036] discloses that transaction data is compared to additional data received); 
([0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user data to peer data);
comparing the wasted amount of the medication with an expected wasted amount of the medication ([0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user waste data to peer waste data, i.e., expected waste);
identifying a variance indicative of the possible drug diversion event for the comparison ([0036] discloses that the analysis of the user’s medication dispense transaction data in comparison to the other data may identify a suspicious trend in a user’s activity that may be indicative that the user is diverting drugs for personal/illegal use.);
for each of a plurality of user identifiers, comparing identified variances associated with the respective user identifier with identified variances associated with a peer group baseline corresponding to the user identifier ([0036] [0041] & Table 1 teaches that a raw score for a user is compared to a raw score for a user’s peers (a peer group baseline corresponding to the user- e.g., [0038] discloses how waste might differ for a pediatric ward vs an ER ward), where the raw score is indicative variances (i.e., high patient dispense, high waste, etc., which is interpreted to occur for each transaction.); and 
generating one or more reports including at least one of the results of the comparison, at least one of the plurality of user identifiers and the identified variances associated with the at least one of the plurality of user identifiers (Fig. 3 & [0045] discloses that a report is generated including the data considered in the comparison, which is interpreted as being the results of the comparison, the raw scores, the user IDs, as well as the variance; further Figs 4 & 6 illustrate a dynamic report that allows an auditor to drill into users based on determined diversion score, interpreted as comparison result, or problem areas which reveals the diversion category, interpreted as identified variances).

Miller does not specifically disclose:
wherein the additional data further comprises electronic health record data corresponding to the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication;
determining an expected wasted amount of the medication based on the dispensed amount of the medication and the administered amount of the medication; 
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on medication wasted to the automated medication dispensing system during the medication dispense transaction and retrieved from the automated medication dispensing system for purposes of the quantitative assay;
comparing the dispensed amount of the medication with the administered amount of the medication, and the actual wasted amount of the medication;
identifying a variance indicative of the possible drug diversion event for each one of the comparisons if the respective comparison yields a difference that exceeds a respective threshold.

Vahlberg teaches it was old and well known in the art of identifying potential diversions in healthcare, before the effective filing date of the claimed invention, for the additional data to further comprise electronic health record data corresponding to the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication (Fig. 8 depicts a patient ID, i.e., patient identifier and [0033] teaches that patient EHRs include patient IDs; [0042] teaches that medical orders/patient records, i.e., EHR data, include identify a type, schedule, dosage, etc of medication for a patient; [0038] & [0040] teaches that the records include the administered dosage amounts and other records related to dispensing/administration of the medication) to better identify discrepancies that may qualify as diversion data. See Vahlberg [0021] & [0042].
Therefore, it would have been obvious to one of ordinary skill in the art of identifying potential diversions in healthcare before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion by comparing medication dispense transaction data to additional electronic data disclosed by Miller to incorporate for the additional data to further comprise electronic health record data corresponding to the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication as taught by Vahlberg in order to better identify discrepancies that may qualify as diversion data, e.g., see Vahlberg [0021] & [0042], and because doing so could be 

Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, to determine an expected wasted amount of the medication based on the dispensed amount of the medication and the administered amount of the medication (Bochenko Fig. 14 & col 9 lns 17-28 teaches determining an expected waste volume based on an original volume, i.e., a dispensed amount, and a dosed volume, i.e., an administered amount. See also col 22 lns 4 – 24); 
receive assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication (Bochenko at col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector, i.e., a quantitative assay (see e.g., Applicant’s originally filed Specification [0078] - [0082]) detects properties of the wasted fluid; Bochenko col 16 lns 10-21 teaches that this data, i.e., the assay data, is used to determine whether there is a mis-match between actual and reported wasted amounts.), the quantitative assay performed on medication wasted to the automated medication dispensing system during the medication dispense transaction and retrieved from the automated medication dispensing system for purposes of the quantitative assay (Bochenko at col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector performs a quantitative assay on medication returned to the medication apparatus and Bochenko col 16 lns 2-21 teaches that the system retrieves the data point of the quantitative assay, i.e., from memory, in order to make comparisons between the expected wasted amount an actual wasted amount);
compare the dispensed amount of the medication with the administered amount of the medication, the wasted amount of the medication with the expected wasted amount of the medication, and the actual wasted amount of the medication (Bochenko Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches that a diversion alert, interpreted as making a comparison, may be triggered based on an original volume, i.e., the dispensed amount; the patient injected volume, i.e., the administered amount; a wasted volume, i.e., waste amount; a waste disposal amount being greater/less than an expected residual amount, i.e., an expected wasted amount, and the wasted volume, i.e., the waste amount – which is interpreted to correspond with the HPLC detector verifier element data discussed in Bochenko col 15 lns 51-62. Bochenko col 17 lns 25-29 & col 18 lns 46-51 teaches receiving waste volume inputted by a user, i.e., the wasted amount of the medication; corresponding to the waste data of Miller.);
identify a variance indicative of the possible drug diversion event for each one of the comparisons if the respective comparison yields a difference that exceeds a respective threshold (col 14 lns 2-4, col 22 lns 36 – 60, and col 23 lns 18 – 22 teach that a variance may be identified when any of a variety of customizable rules are violated, e.g., when the comparison of the expected waste amount to the actual waste amount is, e.g., “lower than expected” – interpreted as exceeding a threshold. Further, Fig. 14 & col 9 lns 17-39, col 22 lns 36 – 45 teaches that a diversion alert may be triggered if an original volume, i.e., the dispensed amount, differs from the patient injected volume, i.e., the administered amount, by an amount that is greater/less than an expected value, i.e., a threshold);
to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.


Regarding claim 2, depending on claim 1, Miller further discloses wherein the medication dispense transaction data includes one of medication dispense transaction data, medication waste transaction data, or medication return to stock transaction data (As discussed above in claim 1: [0030] and [0033] disclose that medication dispense transaction data is received).

Regarding claim 5, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses receiving assay data corresponding to a quantitative assay for a (Bochenko col 15 lns 51-62 & col 16 lns 10-21  teaches that HPLC data for liquid medication is received, which is interpreted to teach that quantitative assays are received for all liquid medications, i.e., 100%). Examiner notes that it would have been obvious to incorporate this feature of Bochenko with the modified combination of Miller and Vahlberg for the same reasons discussed above in claim 1.

Regarding claim 6, depending on claim 1, Miller further discloses analyzing the medication dispense transaction data over a period of time to identify trends in the transaction data ([0039], Table 1, and Figs. 3&4 discloses that a predefined time period maybe used when analyzing the medication dispense transaction data to discover trends).

Regarding claim 7, depending on claim 1, Miller further discloses analyzing at least a portion of the medication dispense transaction data that is associated with a specific health care provider ([0030] & [0033] and Figs. 3 & 4 disclose that the “user ID” of the health care provider, which is part of the received medication dispense transaction data as discussed above in claim 1, is received and is part of the analysis).

Regarding claim 11, depending on claim 1, the modified combination of Miller and Vahlberg discussed above in claim 1 further disclose further comprising: 
comparing the dispensed amount of the medication, the wasted amount of the medication, the administered amount of the medication, the expected wasted amount of the medication and the actual wasted amount of the medication associated with a user with dispensed amounts of the medication, wasted amounts of the medication, administered amounts of the medication, (Miller [0030], [0032], [0037]-[0039], and [0042]-[0043] discloses that the transaction data of a user which includes, e.g., the requested dosage, i.e., the dispensed amount of medication, the administered amount, the waste amount, and the expected waste amount is compared with the transaction data of multiple groups of peers and analyzing, i.e., comparing, the transaction data with respect to the peers); and 
identifying the variance indicative of the potential drug diversion event based on the comparison (Miller [0038], [0039], [0045] discloses determining a variance based on the analysis which is indicative of diversion).

the modified combination of Miller and Vahlberg is silent as to
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication; and
comparing the dispensed amount of the medication, the wasted amount of the medication, the administered amount of the medication, the expected wasted amount of the medication and the actual wasted amount of the medication associated with a user with dispensed amounts of the medication, wasted amounts of the medication, administered amounts of the medication, expected wasted amounts of the medication and actual wasted amounts of the medication associated with one or more peers of the user.

Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, to receive assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication (Bochenko col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector, i.e., a quantitative assay (see e.g., Applicant’s originally filed Specification [0078] - [0082]) detects properties of the wasted fluid; Bochenko col 16 lns 10-21 teaches that this data, i.e., the assay data, is used to determine whether there is a mis-match between actual and reported wasted amounts.); and 
comparing the dispensed amount of the medication, the wasted amount of the medication, the administered amount of the medication, the expected wasted amount of the medication and the actual wasted amount of the medication associated with a user with dispensed amounts of the medication, wasted amounts of the medication, administered amounts of the medication, expected wasted amounts of the medication and actual wasted amounts of the medication associated with one or more peers of the user (Bochenko Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches that a diversion alert may be triggered based on an original volume, i.e., the dispensed amount; the patient injected volume, i.e., the administered amount; a wasted volume, i.e., waste amount; a waste disposal amount being greater/less than an expected residual amount, i.e., an expected wasted amount, and the wasted volume, i.e., the waste amount – which is interpreted to correspond with the HPLC detector verifier element data discussed in Bochenko col 15 lns 51-62. Bochenko col 17 lns 25-29 & col 18 lns 46-51 teaches receiving waste volume inputted by a user, i.e., the wasted amount of the medication; corresponding to the waste data of Miller. Bochenko Fig. 7 and 12 & col 14 lns 51-53 and col 20 lns 46-50 teaches that data is received for multiple medication administrations for multiple users; corresponding to the user and peers of Miller. Examiner notes that to the extent that the various features of Bochenko may be described in different embodiments, it would have been obvious to one of ordinary skill in the art of tracking medication data, before the effective filing date of the claimed invention, to combine the various embodiments of Bochenko with the motivation of improving the control and reporting of medication administration and waste disposal. See Bochenko at col 11 lns 21-29.); 
to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.
Therefore, it would have been obvious to one of ordinary skill in the art of tracking medication data before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion disclosed by the modified combination of Miller and Vahlberg to incorporate to receive HPLC data indicative of actual waste and to identify original volume, dosed volume, waste, expected waste, waste amounts greater/less than expected waste amounts as taught by Bochenko in order to improve control and reporting of medication administration and disposal of waste medication, e.g., see col 11 lns 21-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 12, depending on claim 1, the modified combination of Miller and Vahlberg discussed above in claim 1 does not disclose: 
receiving infusion medication administration data indicative of an actual amount of an infusion medication administered by an infusion device; 
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the infusion medication; 
determining an expected wasted amount of the infusion medication based on a dispensed amount of the infusion medication and the administered amount of the medication; and identifying the variance indicative of the potential drug diversion event based on the dispensed 

Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, to:
receive infusion medication administration data indicative of an actual amount of an infusion medication administered by an infusion device (Fig. 1 & col 12 lns 38-40 & col 16 ln 64 - col 17 ln 4 teaches a medication injection device that injects medication into a patient, i.e., infusion medication administered by an infusion device. Further Fig. 14 & col 16 ln 64 - col 17 ln 4 teaches that the data is transmitted to and received by the data collection system.); 
receive assay data corresponding to a quantitative assay indicative of an actual wasted amount of the infusion medication (col 17 lns 24-30 teaches that waste data is received by the data collection system. Further col 22 ln 61 - col 23 ln 22 teaches that the waste data, i.e., actual wasted amount, is received from a spectroscopic analysis device.); 
determine an expected wasted amount of the infusion medication based on a dispensed amount of the infusion medication and the administered amount of the medication (Fig. 14 & col 22 lns 4-45 teaches determining an expected waste volume of the medication, i.e., the injected medication, based on the original volume, i.e., a dispensed amount, and a dosed volume, i.e., the injected amount.); and 
identifying the variance indicative of the potential drug diversion event based on the dispensed amount of the infusion medication, the administered amount of the infusion medication, the wasted amount of the infusion medication, the expected wasted amount of the (Fig. 14 & col 9 lns 17-39 and col 22 lns 4-45 teaches that diversion alerts are determined based on the original volume, i.e., dispensed amount, the dosed volume, i.e., administered amount, the waste disposal amount greater/less than expected residual volume, i.e., expected wasted amount, and the wasted volume, i.e., waste amount. The actual waste volume is interpreted to correspond to the verifier element data, i.e., spectroscopic analysis data. Examiner notes that to the extent that the various features of Bochenko may be described in different embodiments, it would have been obvious to one of ordinary skill in the art of tracking medication data, before the effective filing date of the claimed invention, to combine the various embodiments of Bochenko with the motivation of improving the control and reporting of medication administration and waste disposal. See Bochenko at col 11 lns 21-29.)
to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.
Therefore, it would have been obvious to one of ordinary skill in the art of tracking medication data before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion disclosed by the modified combination of Miller and Vahlberg to incorporate to receive injected drug data, receive spectrographic data indicative of actual waste and to identify original volume, dosed volume, waste, expected waste, waste amounts greater/less than expected residual waste amounts as taught by Bochenko in order to improve control and reporting of medication administration and disposal of waste medication, e.g., see col 11 lns 21-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(Miller - [0036] [0041] & Table 1 teaches that a raw score for a user is compared to a raw score for a user’s peers (a peer group baseline corresponding to the user- e.g., [0038] discloses how waste might differ for a pediatric ward vs an ER ward), where the raw score is indicative variances (i.e., high patient dispense, high waste, etc., which is interpreted to occur for each transaction.).

Regarding claim 22, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses: for each of a plurality of user identifiers and for each of the plurality of dispense transactions associated with the respective user identifier, comparing the dispensed amount of the medication with an average dispensed amount of the medication associated with a peer group baseline corresponding to the user (Miller – [0036], [0038], [0041], Table 1 teaches that a raw score for a user is compared to a raw score for a user’s peers (a peer group baseline corresponding to the user) and that the data is medication-related. [0043] teaches that the variance is a comparison of the user raw score to the average peer raw score. This is interpreted to occur for each administration.).
Miller/Vahlberg/Bochenko may not explicitly teach that the raw score data used to determine the variance is dispensed amount of the medication for the user and the peers; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the drug amount dispensed data of Miller with the determination of a variance by comparing a user’s data with average peer data of Miller since the 

Regarding claim 23, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses: for each of a plurality of user identifiers and for each of the plurality of waste transactions associated with the respective user identifier, comparing a wasted amount of a medication with an average wasted amount of the medication associated with a peer group baseline corresponding to the user (Miller – [0036], [0038], [0041], Table 1 teaches that a raw score for a user is compared to a raw score for a user’s peers (a peer group baseline corresponding to the user) and that the data is medication-related. [0043] teaches that the variance is a comparison of the user raw score to the average peer raw score. This is interpreted to occur for each administration.).
Miller/Vahlberg/Bochenko may not explicitly teach that the raw score data used to determine the variance is wasted amount of medication for the user and the peers; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the waste amount data of Miller and/or Bochenko with the determination of a variance by comparing a user’s data with average peer data of Miller since the 

Regarding claim 24, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses: for each of the plurality of waste transactions, receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication (Bochenko at Col. 15, Lns. 51-62 teaches a verifier element in the form of an HPLC detector (see e.g., Applicant’s originally filed Specification [0078] - [0082]) that detects properties of the wasted fluid. Bochenko at Col. 16, Lns. 10-21 teaches that this data (assay data) is used to determine whether there is a mis-match between actual and reported wasted amounts. This is interpreted to occur for each administration); and 
for each of a plurality of user identifiers and for each of the plurality of waste transactions, comparing the actual wasted amount of the medication with an average wasted amount of the medication associated with a peer group baseline corresponding to the user (Miller – [0036], [0038], [0041], Table 1 teaches that a raw score for a user is compared to a raw score for a user’s peers (a peer group baseline corresponding to the user) and that the data is medication-related. Miller [0043] teaches that the variance is a comparison of the user raw score to the average peer raw score. This is interpreted to occur for each administration.).
Motivation to combine the features of Miller/Vahlberg/Bochenko is the same as that presented with respect to Claim 1 and is reiterated here.
Miller/Vahlberg/Bochenko may not explicitly teach that the raw score data used to determine the variance is actual wasted amount of medication for the user and the peers; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the measured waste amount data of Bochenko with the determination of a variance by comparing a user’s data with average peer data of Miller since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the measured waste amount data of Bochenko (see Bochenko at Col. 15, Lns. 51-62) for the data used in the determination of a variance by comparing a user’s data with average peer data of Miller (see Miller [0043]). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant's arguments included in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 7-10.
On pp. 8-9 of the Response Applicant points to [0034]-[0035], [0083]-[0088], and [0094] and then makes the conclusory statement without any reasoning that these passages prove 
Applicant then states on p. 10 of the response that: “he combination of elements recited in amended independent claim 1, especially when considered as a whole, recites more than mere well- understood, routine, and conventional activities previously known to the industry. Thus, independent claim 1 as amended at least recites significantly more than the alleged abstract idea 

Applicant's arguments included in the Response directed toward the 103 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 11-14.
On p. 12 of the Response Applicant states: 
Applicant respectfully submits that Bochenko does not disclose or suggest, "receiving assay data corresponding to a quantitative manual assay indicative of an actual wasted amount of the medication, the quantitative assay performed on medication wasted to the automated medication dispensing system during the medication dispense transaction and retrieved from the automated medication dispensing system for purposes of the quantitative assay" as recited in independent claim 1 as amended.
Examiner disagrees because amended claim 1 does not recite the limitation purported by Applicant. Specifically, neither claim 1 nor any of the amended claims recite that the received assay data is a quantitative manual assay. Therefore this argument is not persuasive.
On p. 13 of the Response Applicant states: 
the method recited in independent claim 1 retrieves and performs a quantitative assay on all medication wasted in a medication administration auditing system. Bochenko, in contrast, does not have a mechanism to determine if something wasn't wasted through their waste device.
all.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument on p. 14 of the Response that the alleged technical advantages of the disclosed invention is similarly not persuasive because these features are not claimed. Therefore, these arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686